Citation Nr: 0928117	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-07 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
40 percent for hepatitis C.

2. Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003, November 2004, January 
2005, January 2006, and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In June 2003, the RO held that new and material evidence had 
not been presented to reopen the previously denied claim of 
entitlement to service connection for hepatitis C.  By means 
of a November 2004 rating decision, the RO held that service 
connection was warranted for hepatitis C and assigned an 
initial disability rating of 20 percent.  At that time, an 
effective date of February 12, 2004 was assigned.  In January 
2005, the RO held that there was evidence of a clear and 
unmistakable error, therefore, an earlier effective date of 
February 24, 2003, was assigned for the grant of entitlement 
to service connection. 

By means of a January 2006 rating decision, the RO held that 
the Veteran's hepatitis C warranted a disability rating of 30 
percent, effective January 27, 2004.  The RO, however, 
revisited the matter, in June 2007, and determined that an 
initial disability rating of 40 percent was warranted for the 
service-connected hepatitis C, effective February 24, 2003.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the above VARO in March 
2008; a transcript is of record.

In April 2008, the Board remanded the matter for additional 
evidentiary development.

The claim of entitlement to a total disability rating for 
compensation based on individual unemployability is REMANDED 
to the RO via the Appeals Management Center  in Washington, 
DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's 
service-connected hepatitis C has been manifested by symptoms 
of fatigue, malaise, abdominal tenderness, and hepatomegaly, 
without anorexia, substantial weight loss, or incapacitating 
episodes of at least four weeks, but less than six weeks, 
during a 12-month period.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 
percent for hepatitis C have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7312, 7354 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

The Board acknowledges the VCAA.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

The Board finds that all notice required by the VCAA and its 
implementing regulations were furnished to the Veteran by 
communications dated in May 2003, March 2004, October 2004, 
March 2006, June 2007, and May 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges the recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, is limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The Veteran was accorded examinations by VA in September 
2004, October 2005, and again in December 2008.  The Veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and they have not argued 
that any errors or deficiencies in the accomplishment of the 
duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of his appeal.  Therefore, the 
Board finds that the RO has satisfied the duties to notify 
and assist and will proceed to the merits of the appeal.

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule which is based on the average impairment 
of earning capacity.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

In Francisco v. Brown, 7 Vet. App. 55 (2004), the Court held 
that when service connection has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
However, in Hart v. Mansfield, 21 Vet. App. 505 (2008), the 
Court held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

The Veteran is currently diagnosed with hepatitis C with 
cirrhosis of the liver.  Diagnostic Codes 7354 for hepatitis 
C allows for a 40 percent rating when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

A 60 percent rating is assigned when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition) and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under diagnostic code for 
sequelae.  See 38 C.F.R § 4.14.

Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

The term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  See 38 C.F.R. § 4.112. 

Diagnostic Code 7312 provides rating criteria for cirrhosis 
of the liver, primary biliary cirrhosis, or cirrhotic phase 
of sclerosing cholangitis.  Cirrhosis with portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss, is 
rated as 30 percent disabling.  Cirrhosis with history of one 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), is 
rated as 50 percent disabling.  A Note to Diagnostic Code 
7312 states that documentation of cirrhosis (by biopsy or 
imaging) and abnormal liver function tests must be present.  
38 C.F.R. § 4.114, Diagnostic Code 7312.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

Factual Background

A January 2004 liver biopsy revealed cirrhosis of the liver.  

The Veteran was afforded a VA examination in September 2004.  
The Veteran presented with subjective complaints of fatigue, 
weight loss, and joint pain.  At that time, his weight was 
210 pounds.  General appearance was that of an overweight 
male.  There were no signs of palmar erythema, spider neci, 
or jaundice.  Physical examination of the abdomen revealed 
tenderness to palpation and right upper quadrant tenderness.  
There was no ulceration, edema, statis dermatitis, clubbing, 
or cyanosis in the upper extremities. The hepatitis C did not 
result in generalized muscle weakness or wasting.  

Upon VA examination, dated in October 2005, the Veteran 
presented with subjective complaints of chronic joint and 
muscle pains, chronic constipation, chronic right upper 
quadrant fullness, fatigue, and malaise.  At that time, his 
weight was 214 pounds.  Physical examination of the abdomen 
did not reveal any tenderness, masses, hepatosplenomegaly, or 
ascites.  

In March 2008, the Veteran testified that his service-
connected hepatitis C has rendered him unemployable because 
of the associated malaise and nausea.  He also testified that 
he had lost over 100 pounds in 2003; at that time, he weighed 
207 pounds.  Other reported symptomatology included 
occasional vomiting, chronic right upper quadrant pain, and 
incapacitating episodes.  He alleged that his symptoms had a 
total duration of at least six weeks in the past 12-month 
period.  

A January 2008 CT of the abdomen revealed chronic hepatitis C 
virus with progression of fibrosis through stage 0-4 with 
evidence of cirrhosis of the liver CHILD A.  The examiner 
commented that the Veteran had significant liver damage and 
considering the degree of the liver damage, the natural 
progression of cirrhosis, the risk of hepatocellular 
carcinoma, the effect of cirrhosis on the metabolism as of 
the body as a whole, he did not think it was feasible that 
the Veteran would be able to maintain meaningful employment.  
Subsequent VA treatment notes dated in February 2008 reveals 
that the Veteran complained of becoming tired relatively 
quicker than before.  Additionally, he complained of a 
feeling of discomfort in the right upper quadrant; however, 
it did not hinder his activities of daily living.  During an 
outpatient pain screen, the Veteran reported his pain level 
to be acceptable.  In December 2008, he reported symptoms of 
fatigue, abdominal discomfort, and easy bruising.

The Veteran was afforded an additional VA examination in 
December 2008.  At that time, his weight was 221 pounds.  
There was no evidence of malnutrition.  There was evidence of 
an enlarged spleen.  The examiner opined that the Veteran 
demonstrated marked liver damage and a loss of 80 percent of 
liver function.  He experiences recurrent episodes of  
chronic pain, malaise, weight loss and joint pain, 
depression, nausea, vomiting, and abdominal pain.  The 
Veteran reported that his symptoms are constant.  There was 
evidence of abdominal tenderness along the right upper 
quadrant and lower midline.  The Veteran was diagnosed as 
having hepatitis C with cirrhosis, which affected his 
activities of daily living.  It prevented sports and there 
was a severe effect on exercise and.  There was a moderate 
effect of chores, shopping, and recreation.  There was a mild 
effect on feeding.  His disability, however, did not affect 
his ability to bathe, dress, toilet, or groom himself.  The 
examiner noted that there was ample documentation of the 
chronic severity of the Veteran's disease process and of 
numerous failed attempts to improve the condition.  He opined 
that the Veteran was unemployable and unable to work.  He 
was, however, capable of attending to his daily needs and did 
not require a nursing home.  

Analysis

Based on the same evidence, the Board finds that the criteria 
for a disability rating for chronic hepatitis in excess of 40 
percent have not been met.  The Board acknowledges the 
Veteran's complaints of chronic fatigue, malaise, and right 
upper quadrant pain.  The weight of the evidence, however, 
demonstrates that the Veteran's hepatitis C has not more 
nearly approximated symptoms of daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition) and hepatomegaly, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly, as required for a 
higher rating of 60 percent.  38 C.F.R. § 4.114, Diagnostic 
Codes 7345, 7354.

Although the Veteran has alleged that he suffers from 
incapacitating episodes, according to Note (2) of Diagnostic 
Code 7354, incapacitating episodes must be severe enough to 
require bed rest and treatment by a physician.  No records in 
the claims file show that any physician has prescribed bed 
rest.  The Veteran also noted in his hearing that he 
experienced more than 100 pound weight loss due to 
hepatitis C.  The Board, however, notes that throughout the 
pendency of this appeal, the Veteran's weight has remained 
relatively stable ranging between 207 to 221 pounds.  
Moreover, even after the over 100 pound weight loss the 
Veteran was characterized as being overweight and there was 
no evidence of malnutrition.  Therefore, there is no 
documentation of substantial weight loss, throughout the 
pendency of this appeal.

The Board has considered all applicable diagnostic codes when 
rating the Veteran, and has afforded him the highest rating 
possible.  With regards to cirrhosis, the Veteran's symptoms 
are indistinguishable from his hepatitis C symptoms, and a 
separate rating under Diagnostic Code 7312 (cirrhosis of the 
liver) is therefore not applicable.  See Diagnostic Code 
7354, Note (1).  The Veteran also does not qualify for a 
higher rating for cirrhosis when rated alone under Diagnostic 
Code 7312, as he does not show a history of one episode of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis).

In conclusion, the weight of the credible evidence 
demonstrates that the Veteran's hepatitis C warrants no more 
than the assigned 40 percent rating at any time during the 
course of the appeal.  The medical evidence of record does 
not demonstrate anorexia, substantial weight loss, or 
incapacitating episodes.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
for an increased rating must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, 1 Vet. App. at 50.


ORDER

An initial disability rating in excess of 40 percent for 
hepatitis C is denied.


REMAND

The Veteran filed a claim for a total disability rating for 
compensation based on individual unemployability in May 2006.  
The Board acknowledges the January 2008 VA treatment 
providers statement that when considering the degree of the 
liver damage, the natural progression of cirrhosis, the risk 
of hepatocellular carcinoma, the effect of cirrhosis on the 
metabolism as of the body as a whole, it was not feasible 
that the Veteran would be able to maintain meaningful 
employment, as well, as the December 2008 VA examiner's 
opinion that the Veteran was unemployable. The Veteran, 
however, does not meet the threshold minimum percentage 
rating requirements of 38 C.F.R. § 4.16(a) for a total 
disability rating as he had a combined rating of 40 percent 
for his service-connected disabilities.  Where a Veteran 
fails to meet the percentage requirement of 38 C.F.R. § 
4.16(a), the case may be referred for extraschedular 
consideration.  The Board does not have authority to decide 
the merits of a claim for an extraschedular rating in the 
first instance.  

Accordingly, the matter of entitlement to a total disability 
rating for compensation based on individual unemployability 
on an extraschedular basis is REMANDED for the following 
action:

Adjudicate the claim for a total 
disability rating for compensation 
based on individual unemployability on 
an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


